The Disciplinary Review Board having filed with the Court its decision in DRB 18-098, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20(a)(4), Lori J. Sklar of Minnetonka, Minnesota, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of three months based on discipline imposed in the state of California for unethical conduct that in New Jersey constitutes violations of RPC 3.3(a) (knowingly making a false statement of material fact to a tribunal), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and *1293RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that Lori J. Sklar is suspended from the practice of law for a period of three months, effective March 7, 2019, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further **555ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.